 In the Matter of ST. CLOUD IRONWORKSCOMPANY,EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICT77,LOCAL623, PETITIONERCase No. 18-R-1716.-Decided February 7, 1947Quigley, Donohue and Quigley,byMessrs. DonohueandLeo M.Rosenberger,all of St. Cloud, Minn., for the Employer.Mr. James Ashe,of St. Paul, Minn., andMr. Leonard G. Kernan,ofSt. Cloud, Minn., for the Petitioner.Mr. Benj. E. Cook,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at St. Cloud,Minnesota, on November 29, 1946, before Stephen M. Reynolds, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSt. Cloud Iron Works Company, a Minnesota corporation, main-tains its office and place of business at St. Cloud, Minnesota, where itoperates a job shop and foundry.During the calendar year 1945, theEmployer's sales were valued at $130,000, 10 percent of which wasshipped to points outside the State of Minnesota.The Employer didnot question the Board's jurisdiction.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioneris a labor organizationclaiming to represent em-ployees of the Employer.72 N L R B, No. 84.477 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.TILE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TILE APPROPRIATE UNITThe Petitioner urges as appropriate a unit comprising employeesof the Employer'smachine shop, excluding foundry employees, officeand clerical employees,and all supervisory employees.The Em-ployer opposes the exclusionof the foundryemployees,contendingthat a plant-wide unit,includingboth the foundry and the machineshop, should be established.The parties are also in dispute regardingthe status of one employee who is classified as a truckdriver.The record reveals that the Employer's machine shop, comprisingseven employees,is located in a building separateand apartfrom thefoundry and the remainder of the plant.Although theemployees ofthe machine shop have the same wage scale as the foundry employees,punch the same time clock and areincluded inthe same pay roll, thefunctions of the machine shop employees are completely differentfrom those of the foundry workers;each department has individualsupervision;each operates on different work shifts independent ofthe other;and there is no interchange of employees.There is no his-tory of collective bargaining in the plant.Moreover, the Petitionerhas limited its organizational activities to employees in the machineshop because employeesin the foundrycome within the jurisdictionof another labor organization.In view of the foregoing,we are of the opinion that the employeesof the machine shop comprise a well-defined and functionally coherentgroup which may function as a separate bargaining unitTruelc driver:Some question arose at the hearing concerning thepropriety of including in the unit an employee classified as a truckdriver.Although employed as a truck driver,this employee devotesapproximately 80 percent of his time to performing janitorial workin the machine shop.He is carried on the machine shop pay roll, andis under the direct supervision of the foreman of the machine shop.Ave are of the opinion that the duties performed by this employee suffi-ciently align his interests with those of the other machine shop em-ployees to warrant his inclusion in the unit.We shall include him.SeeMatter of HersheyMachineand Foundry Company,69 N L R B 1308,Matter ofRolling Mill Division of the Miller Company,57 N L R. B 1373. ST. CLOUD IRON WORKS COMPANY479We find that all machine shop employees of the Employer, includ-ing the truck driver, but excluding foundry employees, office and cleri-cal employes, and all supervisory employees with the authority tohire, promote, discharge, discipline, or otherwise effect changes ]7lthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with St. Cloud Iron Works Com-pany, St. Cloud, Minnesota, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision ofthe Regional Director for the Eighteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off. and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by International Association ofMachinists,District 77, Local 623, for the purposes of collectivebargaining.731242-47-vol. 72-32